Bates, Judge,
delivered the opinion of the court.
An appeal was allowed in this case on the 23d day of March, 1861. The first day of the next term of this court was the 21st day of October, 1861. The appellant filed in the office of the clerk of this court a; transcript of the record on the 7th day of October, 1861. That was not fifteen days before the term to which the appeal was returnable. The appellee having produced in court a transcript of the record, and moved for an affirmance of the judgment below, it is granted.
Judgment affirmed.
Judges Bay and Dryden concur.